Exhibit 10.21

WESTELL TECHNOLOGIES, INC.

INDEPENDENT DIRECTOR RESTRICTED STOCK AWARD

THIS STOCK AWARD (“Award”) is granted this      day of                         
by Westell Technologies, Inc., a Delaware corporation (“Westell Technologies”)
to                          (the “Director”).

WHEREAS, Westell Technologies is of the opinion that its interests will be
advanced by granting Director a proprietary interest in Westell Technologies,
thus providing Director with a more direct stake in Westell Technologies’
welfare and creating a closer relationship between Director’s interests and
those of Westell Technologies;

NOW, THEREFORE, in consideration of services rendered to Westell Technologies by
the Director and the services and other conditions required hereunder, Westell
Technologies hereby grants this Award to Director pursuant to the Westell
Technologies, Inc. 2004 Stock Incentive Plan (the “Plan”) on the terms expressed
herein and in the Plan.

1. Stock Award. Westell Technologies hereby grants to Director an award of
                    (            ) shares of Class A Common Stock of Westell
Technologies (the “Award Shares”), subject to the forfeiture and
nontransferability provisions set forth in Sections 2 and 3, respectively, and
the other terms and conditions set forth herein.

2. Restrictions. Except for such proportions as shall have been released
pursuant to Section 4 from the forfeiture period set forth in Section 3, the
Director shall not sell, assign, transfer, convey, pledge, hypothecate,
encumber, donate or otherwise dispose of any of the Award Shares under any
conditions (and any disposition or attempted disposition shall be void and of no
force or effect whatsoever) until                         , at which time the
Award Shares shall be released from the restrictions herein if the Director is
then a member of the board of directors of Westell Technologies.

3. Forfeiture. Except for such vesting as may occur pursuant to Section 4 below
and as provided in Section 5, if Director’s position as a member of the board of
directors of Westell Technologies terminates prior to                     , for
any reason, whether such termination is voluntary or involuntary and whether it
occurs by reason of resignation, expiration of term without reelection, removal,
or otherwise, any Award Shares not yet vested shall be immediately forfeited and
returned to Westell Technologies without any payment or other consideration for
the shares. In connection therewith, Director has executed and delivered to
Westell Technologies stock powers endorsed in blank and grants Westell
Technologies an irrevocable power of attorney to transfer forfeited Award Shares
to Westell Technologies.

4. Vesting.

(a) On                     , 25% of the Award Shares shall become vested and
nonforfeitable if Director is then a member of the board of directors of Westell
Technologies.

(b) On                     , an additional 25% of the Award Shares shall become
vested and nonforfeitable if Director is then a member of the board of directors
Westell Technologies.

(c) On                     , an additional 25% of the Award Shares shall become
vested and nonforfeitable if Director is then a member of the board of directors
of Westell Technologies.



--------------------------------------------------------------------------------

(d) On                         , the last 25% of the Award Shares shall become
vested and nonforfeitable if Director is then a member of the board of directors
of Westell Technologies.

5. Change in Control.

 

  (a) Notwithstanding the provisions of Sections 2, 3 and 4 of this Award, in
the event of a Triggering Event following a Change in Control, the Director will
become immediately vested in all of the Award Shares.

 

  (b) For purposes of this Agreement, “Change in Control” and “Triggering
Event”, have the following meaning:

 

  (i) A “Change in Control” of Westell Technologies shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied:

 

  (A) the consummation of the purchase by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, except the Voting Trust (together with its affiliates)
formed pursuant to the Voting Trust Agreement dated February 23, 1994, as
amended, among Robert C. Penny III and Melvin J. Simon, as co-trustees, and
certain members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company’s voting
securities entitled to vote generally (determined after giving effect to the
purchase);

 

  (B) a reorganization, merger or consolidation of Westell Technologies, in each
case, with respect to which persons who were shareholders of Westell
Technologies immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own 50% or more of the combined voting power
entitled to vote generally of Westell Technologies or the surviving or resulting
entity (as the case may be); or

 

  (C) a sale of all or substantially all of Westell Technologies’ assets, except
that a Change in Control shall not exist under this clause (c) if Westell
Technologies or persons who were shareholders of Westell Technologies
immediately prior to such sale continue to collectively own 50% or more of the
combined voting power entitled to vote generally of the acquirer.

 

  (ii) A “Triggering Event” shall be deemed to have occurred if the Director’s
service to Westell Technologies or its successor terminates [within two
(2) years] of a Change in Control.

6. Legend. Certificates representing the Award Shares (and any shares received
in respect of the Award Shares as contemplated by Paragraph 8 and the adjustment
provision in the Plan) shall bear a legend as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE ISSUER AND THE HOLDER
DATED                     ,. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE
HOLDER HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 

2



--------------------------------------------------------------------------------

7. Dividends. Director shall be entitled to receive and retain all dividends and
other distributions paid on the Award Shares granted under this Award that have
not been forfeited except for stock dividends on unvested Award Shares (which
shall be subject to Section 8). Director shall not be entitled to receive any
dividends or other distributions on any Award Shares that are paid after the
Award Shares have been forfeited.

8. Adjustments and Certain Distributions. In the event that, prior to the
termination of the restrictions hereunder on all the Award Shares, Westell
Technologies shall have effected one or more stock splits, stock dividends or
other increases of its common stock outstanding without receiving consideration
therefore, all stock received by Director in respect of the Award Shares that
are then subject to the restrictions and risk of forfeiture hereunder shall also
be held subject to such restrictions and risk of forfeiture. In addition, any
stock or other securities of any Westell Technologies subsidiaries received by
Director in respect of any Award Shares that are then subject to the
restrictions and risk of forfeiture hereunder shall also be held subject to such
restrictions and risk of forfeiture.

9. Non-Transferability. This Award and the rights and privileges conferred by
this Award are personal to Director and shall not, until vested, be sold,
assigned, transferred, conveyed, pledged, hypothecated, encumbered or donated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

10. Withholding Taxes. Under current law and based upon the status of Director
as a nonemployee member of the board of directors of Westell Technologies, lapse
of restrictions does not create a withholding obligation. Should any change in
law or Director’s status require withholding, the lapse of restrictions on the
Award Shares is conditioned on any applicable withholding taxes having been
collected by lump sum payroll deduction or by direct payment by the Director to
Westell Technologies. If Director does not make such payment when requested,
Westell Technologies may refuse to deliver the Award Shares and to remove the
legend on the Award Shares unless and until arrangements satisfactory to Westell
Technologies for such payment have been made.

IN WITNESS WHEREOF, Westell Technologies has caused this Award to be granted on
the date first above written.

 

Westell Technologies, Inc. By:  

 

Title  

 

 

ACCEPTED:

 

 

3



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

ASSIGNMENT OF RESTRICTED STOCK THAT HAS BEEN FORFEITED UNDER TERMS OF
                        ,             , STOCK AWARD

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to Westell
Technologies, Inc.,                                          shares of Class A
Common Stock of Westell Technologies, Inc., standing in the name of the
undersigned on the books of the corporation represented by Certificate No.
                    , and does hereby irrevocably constitute and appoint
                     to transfer said stock on the books of the corporation with
full power of substitution in the premises.

 

  Dated:                        ACCEPTED:  

 

 

4